Citation Nr: 0813761	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for a heart disorder.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran had service with the regular Philippine Army from 
September 1941 to April 1942 and from April 1945 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran's pneumonia is causally related to his 
active service.

2.  The competent evidence of record does not demonstrate 
that the veteran's heart disorder is causally related to his 
active service.


CONCLUSIONS OF LAW

1.  The veteran's pneumonia was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

2.  The veteran's heart disorder was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A VA notice and duty to assist letter dated in July 2005 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, informed the veteran that it was his responsibility 
to make sure that VA received all requested records that are 
not in the possession of a Federal department or agency 
necessary to support the claims, and asked the veteran to 
send in any evidence in the veteran's possession that 
pertains to the claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records and private medical records have been associated with 
the record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Moreover, no VA examination is necessary to satisfy the duty 
to assist in the veteran's claims for service connection for 
pneumonia and a heart disorder.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must obtain a medical examination or opinion 
when such is necessary to make a decision on a claim.  
Specifically, a VA examination is required where the record 
contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated 
with military service, but does not contain sufficient 
evidence for the Secretary to make a decision.  Id.  

In the present case, the record does not contain evidence of 
an in-service injury or disease or continuity of 
symptomatology of the veteran's pneumonia and heart disorder, 
as there is no evidence of a heart disorder for nearly 50 
years, and no evidence of pneumonia for nearly 60 years, 
following the veteran's discharge from service.  In such 
circumstances, there is no duty to obtain a medical 
examination or opinion.  McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the veteran in adjudicating this appeal.

Service Connection for Pneumonia and a Heart Disorder

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of a heart disorder within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Further regarding presumptive service connection, under 
38 C.F.R. § 3.309(c), if the evidence shows that the veteran 
was a prisoner of war (POW), then atherosclerotic heart 
disease shall be service connected if manifest to a degree of 
10 percent or more at any time after discharge from active 
service, even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  

In the present case, the record contains lay statements 
attesting to the veteran's status as a prisoner of war.  
Moreover, in an affidavit dated in February 1946, the veteran 
appears to indicate that he surrendered to enemy forces and 
was a POW.  However, the official service documents do not 
establish POW status and, significantly, the veteran did not 
indicate that he was a POW in an application submitted to VA 
in February 2001.  Overall, then, the weight of the evidence 
does not demonstrate that the veteran was a POW, rendering 
the presumptive provisions of 38 C.F.R. § 3.309(c) 
inapplicable here. 

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are absent complaints, 
treatment, or diagnoses of pneumonia or a heart disorder 
during service.  On the veteran's May 1946 separation 
examination, no abnormalities of the veteran's lungs or 
cardiovascular system were noted.  While the veteran contends 
in his notice of disagreement that he was mistreated and 
malnourished in service, and that this mistreatment has 
caused the current maladies, there is no medical evidence 
that shows that the veteran suffered from any injury or 
disease during service.

The earliest post-service evidence of pneumonia consists of a 
June 2005 private radiology report.  This report contained 
findings of right midlung and left infrahilar haze, which was 
considered to be evidence of pneumonia.  

The earliest post-service evidence of a heart disorder 
consists of an August 1995 private radiology report that 
revealed findings of a tortuous and calcified aorta, and 
normal sized heart.  The radiologist provided an impression 
of atheromatous aorta.  The June 2005 private radiology 
report noted an atherosclerotic aorta and an enlarged heart.  
In this regard, it is noted that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board notes that he is competent to provide evidence 
about the pneumonia and heart symptomatology that he has 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, there is no explicit contention 
of continuing symptoms dating back to active service.  In any 
event, to the extent that a contention of continued 
symptomatology since active service can be implied in the 
veteran's claim, the absence of documented complaints or 
treatment for several years following military discharge is 
more probative than his current recollection as to symptoms 
experienced in the distant past.  

Based on the above, continuity has not here been established, 
either through the competent evidence or through his 
statements.  Moreover, the post-service records do not 
contain any competent opinions causally relating the 
veteran's pneumonia or heart disorder to his active service.  

The veteran himself believes that his current pneumonia and 
heart disorder are causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, the competent evidence does not demonstrate that 
pneumonia or a heart disorder are causally related to active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for pneumonia is denied.

Service connection for a heart disorder is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


